Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In previous office action mailed 4/12/22, pending claims 1 and 4-16 are allowed, with claim 17 and 18 rejected for 35 U.S.C. 112 issues. 
	Applicant has since canceled claims 17 and 18 in after-final response.
	Hence claims 1, and 4-16 are allowed with the same reason as set forth in office action mailed 4/12/22.
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and dependent claims thereof, cited prior art Kukokawa in view of Zha discloses the general concept of driving method of a display module, wherein the display module comprises a plurality of first color light sources and a second color light sources controlled independently (Kukokawa, paragraphs 40, 41, 50, 51), wherein the display panel driving process comprises receiving color signals in RGB color space signals, converting color space signal into HSV system (Kukokawa, fig. 2, paragraph 47), adjusting color saturation in HSV system to obtain second color space signals in the HSV system (Kukokawa, paragraphs 29-30, 46-49), and converting the second color space signals into second color signals in the RGB system (Kukokawa paragraph 50, 51), to drive the display device as a direct-lit display module, with a direct-lit backlight display module driven synchronously with the display panel and adjusted via light source adjustment coefficient (Zha, paragraph 4, 90, 91, 96, 99, 114, 115, concept to enable direct-lit display device to correct saturation of display image by enabling synchronized display module and backlight module driving process wherein light source adjustment coefficient of backlight module is obtained based on adjustment coefficient of input RGB signal), see detailed combination of Kukokawa and Zha in office action mailed 1/7/22).
None of cited prior art discloses as a whole, in combination with other claimed subject matter of claim 1: wherein the obtaining the light source adjustment coefficient according to the first color space signals and the second color space signals comprises: obtaining the first color space signals and the second color space signals of all pixels in current backlight partitions corresponding to a current frame, calculating a first average color saturation signal corresponding to the first color space signals and a second average color saturation signal corresponding to the second color space signals respectively, and calculating the light source adjustment coefficient based on the first average color saturation signal and the second average color saturation signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694